DETAILED ACTION
This miscellaneous office action is to provide a correction of canceled claim 6 on PTO-37 mailed on 08/27/2021. Claims 2-4, 6, 8, 11-16, 26-27, 29-30, 33, and 35-39 have been canceled. Claims 1, 5, 7, 9-10, 17-25, 28, 31-32 and 34 are pending on this application.

Allowable Subject Matter
1, 5, 7, 9-10, 17-25, 28, 31-32 and 34 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the closest prior art Mamo et al. Pub. No. 2014/0240188. 
Fig. 1A and 1B and Fig. 4 of Mamo et al. discloses a dual-polarized crossed dipole comprising: a first dipole antenna element (122, 128) and a second dipole antenna element (110, 114) are provided; the first dipole antenna element (122, 128) comprising a first dipole half {1283 and a second dinaie half (122) and the second dipole antenna element (110, 114) comprising a first dipale haif {174} and a second dipole half (110); the first dipole half (128) of the first dipole antenna element (122,128) comprising an earth connector (balun 160 or balun 162; paragraph 0045 discloses “Each one ofgrounded dipole arms 114 and 128 is preferably respectively connected to first and second vertical balun portions 160 and 162) and a dipole earth wing (ground wing of 128), wherein a first end of the dipole earth wing (one end of 128) is connected to a first end of the earth connector (first end of 162), and wherein a second end of the earth connector (another end of 162; paragraph 0045 discloses “Fach one of grounded dipole arms 114 and 128 is preferably respectively connected to first and second vertical balun portions 160 and 162 ), which is opposite the first end (one end of connector one end of 162), is arrangeable on at least one main body (base body of Fig. 1A or 1B); the second dipole half (122) of the first dipole antenna element (122, 128) comprising a signal connector (106) with a first end (first end of

(120); the first dipole half (114) of the second dipole antenna element (110, 114) comprising an earth connector (160 in Fig. 1B; paragraph 0045 discloses “Each one of grounded dipole arms 114 and 128 is preferably respectively connected to first and second vertical balun portions 160 and 162) and a dipole earth wing (wing of 114), wherein a first end of the dipole earth wing (one end of 114) is connected to a first end of the earth connector (one end of 160 ), and wherein a second end (another end of 160 ; paragraph 0045 discloses “Each one of grounded dipole arms 114 and 128 is preferably respectively connected to first and second vertical balun portions 160 and 162) of the earth connector (160 ; paragraph 0045 discloses “Each one of grounded dipole arms 114 and 128 is preferably respectively connected to first and second vertical balun portions 160 and 162), which is opposite the first end (one end of ground connector 160), is arrange able on the at least one main body (base body of Fig. 1A or
1B); the second dipole half (110) of the second dipole antenna element (110, 114) comprising a signal connector (second 106) with a first end (one end of second 106) and an opposite, second end (another end of second 106) and a dipole signal wing (wing of 110), wherein a first end (one end of 110) of the dipole signal wing (110) is connected to the first end of the signal connector (one end of second 106); the signal) connector (first 106) of the first dipole antenna element (122, 128) running parallel (parallel of signal 106 and ground balun 162 or 160) and, or with a component predominantly parallel to the earth connector (connector between 128 and the balun 160 in Fig. 1B; paragraph 0045 discloses “Fach
one of grounded dipole arms 114 and 128 is preferably respectively connected to first and second vertical balun portions 160 and 162) of the first dipole antenna element (122, 128), and the signal connector (111) of the second dipole antenna element (110, 114) running parallel (parallel of signal 106 and ground balun 162 or 160), or with a component predominantly parallel to the earth connector (ground balund 160, 162; paragraph 0045 discloses “Each one of grounded dipole arms 114 and 128 is 
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach:  wherein the first dipole half of the first dipole antenna element is of single-part design; wherein the second dipole half of the first dipole antenna element is of single-part design;  wherein the first dipole half of the second dipole antenna element is of single-part design; wherein the second dipole half of the second dipole antenna element is of single-part design. 
With respect to claim 17, in addition to other elements in the claim, prior art considered individual or combination does not teach: wherein at least one of: a first segment of the dipole signal wing of the first dipole antenna element, which first segment connects to the first end of the signal connector of the first dipole antenna element, is arranged closer to or further away from the second end of the signal connector than the first end of the signal connector, whereby the dipole signal wing of the first dipole antenna element has a U-shaped profile over a partial length; and a first segment of the dipole earth wing of the first dipole antenna element, which first segment connects to the first end of the earth connector of the first dipole antenna element, is arranged closer to or further away from the second end of the earth connector than the first end of the earth connector, whereby the dipole earth wing of the first dipole antenna element has a U-shaped profile over a partial length; and a first segment of the dipole signal wing of the second dipole antenna element, which first segment connects to the first end of the signal connector of the second dipole antenna element, is arranged closer to or further away from the second end of the signal connector than the first end of the signal connector, whereby the dipole signal wing of the second dipole antenna element has a U-shaped profile over a partial length; and a first segment of the dipole earth wing of the second dipole antenna element, which first segment connects to the first end of the earth connector of the second dipole In re: Dan FLEANCU et al. U.S. Application No.: 16/620,741 Filed: December 9, 2019 Page 8 of 22 antenna element, is arranged closer to or further away from the second end of the earth connector than the first end of the earth 
With respect to claim 19, in addition to other elements in the claim, prior art considered individual or combination does not teach: the earth connector of the first dipole antenna element and the earth connector of the second dipole antenna element are electrically conductively connected to one another at their second end and on the whole are of single-part design; and the signal connector of the first dipole antenna element and the signal connector of the second dipole antenna element are electrically conductively connected to one another at their first end and on the whole are of single-part design. 
With respect to claim 21, in addition to other elements in the claim, prior art considered individual or combination does not teach: the dual-polarized crossed dipole comprises precisely one first metal part, wherein the first dipole half of the first dipole antenna element and the first dipole half of both the second dipole antenna element are formed from the one first metal part; and the dual-polarized crossed dipole comprises precisely two second metal parts, which are structured identically to one another, wherein each of the second dipole half of the first dipole antenna element and the second dipole half of the second dipole antenna element are formed from a second metal part; or the first dipole half of the first dipole antenna element and the first dipole half of the second dipole antenna element and the second dipole half of the first dipole antenna element and the second dipole half of the second dipole antenna element are formed from precisely three metal parts, which are constructed differently from one another, wherein at least two metal parts are produced using the same tool.
With respect to claim 22, in addition to other elements in the claim, prior art considered individual or combination does not teach:  the dipole signal wing of the second dipole antenna element passing through beneath the dipole signal wing of the first dipole antenna element, or the dipole earth wing of the second dipole antenna element passing through beneath the dipole earth wing of the first 
With respect to claim 23, in addition to other elements in the claim, prior art considered individual or combination does not teach:  wherein: the earth connector of the first dipole antenna element has an opening at its second end; the signal connector of the first dipole antenna element is guided via its second end through the opening, such that both the second end of the signal connector of the first dipole antenna element and the second end of the earth connector of the first dipole antenna element end in the same plane and are arrangeable on the same side of the at least one main body; and the earth connector of the second dipole antenna element has an opening at its second end; the signal connector of the second dipole antenna element is guided via its second end through the opening, such that both the second end of the signal connector of the second dipole antenna element and the second end of the earth connector of the second dipole antenna element end in the same plane and are arrangeable on the same side of the at least one main body, whereby the dual-polarized crossed dipole is formed as a surface mount device, SMD, component part.
With respect to claim 28, in addition to other elements in the claim, prior art considered individual or combination does not teach at least one holding device which comprises or consists of a dielectric material; the at least one holding device being formed as: a) a sliding holder, which comprises a central body, which is penetrated by a plurality of receiving slots, wherein the earth connectors and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

09/18/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845